In an action by a third party to recover the amount of a judgment and expenses as against an alleged primary wrongdoer, order denying motion to dismiss the second cause for insufficiency reversed on the law, with $10 costs and disbursements, and motion granted, with $10 costs. It appears from the face of the complaint that the utility corporation was guilty of active negligence in failing to give warning of the dangerous condition, which was of its own making. (Cf. Schwartz v. Merola Bros. Gonstr. Gorp., 290 H. T. 145, 156.) Holán, P. J., Carswell, Adel, MacCrate and Beldoek, JJ., concur. [See post, p. 1036.]